

Exhibit 10.408
THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NOTICE OF RESTRICTED STOCK UNIT GRANT
(PERFORMANCE-BASED VESTING)


You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of common stock (a
“Share”) of The Charles Schwab Corporation (“Schwab”), under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”). Your Restricted Stock Units
are granted subject to the following terms:


Name of Recipient:
<first_name> <last_name>
 
 
Number of Target
Restricted Stock Units
Granted:




<shares_awarded>
 
 
Grant Date:
<award_date>
 
 
Performance Period(s):
[xxxx to xxxx]
 
 
Vesting Schedule:
So long as you remain in service in good standing and
subject to the terms of the Restricted Stock Unit Agreement
and certification of the achievement of the Performance
Goal by Schwab’s Compensation Committee, this grant
vests as follows:
 
 
 
Number of Target Restricted Stock Units on Vesting Date:
<vesting_schedule>

    
The Target Restricted Stock Units shall vest only if Schwab’s Compensation
Committee certifies that as of the Vesting Date above, Schwab has satisfied the
Performance Goal for the applicable performance period ending prior to such
Vesting Date. The Performance Goal shall be established by the Compensation
Committee not later than the 90th day of the applicable Performance Period (or,
in the event that a Performance Period is expected to be less than 12 months,
not later than the date when 25% of the Performance Period has elapsed).


The number of Shares payable pursuant to the Target Restricted Stock Units
granted herein will be determined based on a formula established by the
Compensation Committee not later than the 90th day of the applicable Performance
Period (or, in the event that a Performance Period is expected to be less than
12 months, not later than the date when 25% of the Performance Period has
elapsed).


Except as otherwise provided in the Restricted Stock Unit Agreement, if the
Performance Goal is not met, any unvested portion of the grant will be forfeited
automatically and permanently on the date established by the Compensation
Committee.




1

--------------------------------------------------------------------------------




Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in Shares as soon as administratively
possible after vesting, but in no event beyond March 15th of the year following
the year of vesting.
 
You and Schwab agree that this grant is issued under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Plan and the Restricted
Stock Unit Agreement carefully, as they explain the terms and conditions of this
grant. You agree that Schwab may deliver electronically all documents relating
to the Plan or this grant (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that Schwab
is required to deliver to its stockholders. By accepting this grant, you agree
to all of the terms and conditions described above, in the Restricted Stock Unit
Agreement and in the Plan, and you have no right whatsoever to change or
negotiate such terms and conditions.




 


2

--------------------------------------------------------------------------------





THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
RESTRICTED STOCK UNIT AGREEMENT
(PERFORMANCE-BASED VESTING)
 
Payment for
Units
No payment is required for the Restricted Stock Units that you are receiving.
Restricted Stock Units are an unfunded and unsecured obligation of The Charles
Schwab Corporation (“Schwab”).
 
 
Vesting


Subject to the provisions of this Restricted Stock Unit Agreement (“Agreement”),
a Restricted Stock Unit becomes vested as described in the Notice of Restricted
Stock Unit Grant based on the achievement of the Performance Goal established by
the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of Schwab (the “Board”), of which this Restricted Stock Unit Agreement
is a part.
Unvested units will be considered “Restricted Stock Units.” If your service
terminates for any reason, then your Restricted Stock Units will automatically
and permanently be forfeited to the extent that they have not vested on or
before the termination date and will not vest as a result of the termination,
unless otherwise noted below. This means that the Restricted Stock Units will
immediately revert to Schwab. You will receive no payment for Restricted Stock
Units that are forfeited. Schwab determines when your service terminates for
this purpose. For all purposes of this Agreement, “service” means continuous
employment as a common-law employee of Schwab or a parent company or subsidiary
of Schwab, and “subsidiary” means a subsidiary corporation as defined in section
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
 
Accelerated
Vesting
This grant, to the extent not already forfeited, will become fully vested and
payable at target upon your death or disability. If, prior to the date your
service terminates, Schwab is subject to a “change in control”, as defined in
[The Charles Schwab Corporation 2013 Stock Incentive Plan] (the “Plan”), this
grant, to the extent not already forfeited, will become fully vested and payable
at target as of the date that the change in control occurs.
 
 
Continued
Vesting


If your service terminates on account of your retirement as defined below, you
will be treated as in service in good standing for purposes of determining
further vesting of the



1

--------------------------------------------------------------------------------




 
grant.
If you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan) and have signed your Severance Agreement, then you
may be treated as in service in good standing during your Severance Period for
purposes of determining further vesting of the grant under the terms of that
plan.
 
 
Definition of
Fair Market
Value
“Fair market value” means the average of the high and low price of a Share (as
defined below) as reported on the New York Stock Exchange on the applicable
determination date.
 
 
Definition of
Disability


For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan, or if you are not covered by Schwab’s
long-term disability plan, you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which has lasted, or can be expected to last, for a continuous period of not
less than 12 months or which can be expected to result in death as determined by
Schwab in its sole discretion.
 
 
Definition of
Retirement


If you are an employee of Schwab and its subsidiaries, “retirement” means
termination of service for any reason other than death at any time after the
earlier of when you attain age 55, but only if, at the time of your termination,
you have been credited with at least 10 years of service or when you attain age
65, but only if, at the time of your termination, you have been credited with at
least 5 years of service.
The phrase “years of service” above has the same meaning given to it under The
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).
 
 
Payment of
Shares


The Target Restricted Stock Units in the Notice of Restricted Stock Unit Grant
will be used to determine the shares of common stock of The Charles Schwab
Corporation (“Shares”) payable based on the Performance Goal and formula
established by the Compensation Committee not later than the 90th day of the
applicable Performance Period (or, in the event that a Performance Period is
expected to be less than 12 months, not later than the date when 25% of the
Performance Period has elapsed). The Shares payable are calculated following the
end of the Performance Period based on the Performance Goal achieved and any
adjustments provided for



2

--------------------------------------------------------------------------------




 
under the Plan and this Agreement.  The Shares shall be paid as soon as
administratively possible following vesting, but in no event beyond March
15th of the year following the year of vesting.
 
 
Restrictions on
Restricted
Stock Units


You may not assign, sell, transfer, pledge, encumber, or otherwise dispose of
any Restricted Stock Units without Schwab’s written consent. Schwab will deliver
Shares to you only after the Restricted Stock Units vest and after all other
terms and conditions in this Agreement have been satisfied.
Restricted Stock Units may not be assigned, transferred, pledged, encumbered, or
otherwise disposed of in any settlement, judgment, decree or order (including
approval of a property settlement agreement) that relates to the provision of
child support, alimony payments, or marital property rights or domestic property
rights.
 
 
Delivery of
Shares After
Death


In the event of your death prior to the date your service terminates, your
Shares will be delivered to your beneficiary or beneficiaries. You may designate
one or more beneficiaries by filing a beneficiary designation form with Schwab.
You may change your beneficiary designation by filing a new form with Schwab at
any time prior to your death. If you do not designate a beneficiary or if your
designated beneficiary predeceases you, then, your Shares will be delivered to
your estate. The Compensation Committee, in its sole discretion, will determine
the form and time of the distribution of Shares. In no event will the payment be
made beyond March 15th of the year following the year of death.
 
 
Restrictions on
Resale


You agree not to sell any Shares at a time when applicable laws, Schwab’s
policies, or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.
 
 
Cancellation of
Restricted
Stock Units
To the fullest extent permitted by applicable laws, these Restricted Stock Units
will immediately be cancelled and will expire in the event that Schwab
terminates your employment on account of conduct contrary to the best interests
of Schwab, including, without limitation, conduct constituting a violation of
law or Schwab policy, fraud, theft, conflict of interest, dishonesty or
harassment. The determination whether your employment has been terminated on
account of conduct inimical to the best interests of Schwab shall be made by
Schwab in its sole discretion, and will be entitled to deference



3

--------------------------------------------------------------------------------




 
upon any review.
 
 
Withholding
Taxes


The Restricted Stock Units will not be paid in Shares unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this grant. These arrangements
may include withholding Shares. Schwab may withhold the number of whole Shares,
valued at the fair market value on the applicable date required to satisfy such
applicable withholding taxes. Schwab will round up to the next whole Share to
cover the applicable withholding taxes, and any amounts in excess of the
applicable withholding taxes resulting from rounding up to the next whole Share
will be added to your federal income tax withholdings. In the event you do not
elect to pay applicable withholding taxes in cash, Schwab shall withhold Shares
as noted above. While Schwab will withhold to satisfy applicable withholding
taxes, you acknowledge that, regardless of any action taken by Schwab, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you, is and remains your
responsibility and may exceed the amount, if any, actually withheld by Schwab.


Applicable withholding taxes due on the distribution of Shares subject to this
award following termination of employment will be withheld as noted above,
unless you have made acceptable arrangements to pay any applicable withholding
taxes in cash. If you elect to pay applicable withholding taxes due on the
distribution of Shares in cash, you are responsible for having sufficient funds
in your Schwab brokerage account to cover the applicable withholding taxes at
the time they are due.
 
 
No Stockholder
Rights
Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your units are settled by issuing
Shares.
 
 
Contribution
of Par Value
On your behalf, Schwab will contribute to its capital an amount equal to the par
value of the Shares issued to you.



4

--------------------------------------------------------------------------------




Dividend
Equivalent
Rights


If Schwab pays cash dividends on Shares, each Restricted Stock Unit will accrue
a dividend equivalent equal to the cash dividend paid per Share, subject to the
same vesting and forfeiture provisions as the associated Restricted Stock Units,
to be paid in cash without interest at the time the associated Restricted Stock
Units vest and Shares are released. In no event will the accumulated dividend
equivalent be paid beyond March 15th of the year following the year in which the
associated Restricted Stock Units vest.
 
 
No Right to
Remain
Employee
Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker, or director of Schwab and its
subsidiaries for any specific duration or at all.
 
 
Limitation on
Payments


If a payment from the Plan would constitute an excess parachute payment under
section 280G of the Code or if there have been certain securities law
violations, then your grant may be reduced or forfeited and you may be required
to disgorge any profit that you have realized from your grant.
If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under section 280G of the Code,
such payment will be reduced, as described below. Generally, someone is a
“disqualified individual” under section 280G if he or she is (a) an officer of
Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of this section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the independent auditors most recently selected by the Board (the
“Auditors”) in accordance with section 280G(d)(5) of the Code.


In the event that the Auditors determine that any payment or transfer in the
nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount (as defined below); provided, however, that
the Compensation Committee may specify in writing that the grant will not be so
reduced and will not be



5

--------------------------------------------------------------------------------




 
subject to reduction under this section.


For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.
 
If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount, and your election is consistent
with any mandatory eliminations or reductions that apply under other agreements
or the Plan). You will advise Schwab in writing of your election within 10 days
of receipt of the notice.


If you do not make such an election within the 10-day period, then Schwab may
elect which and how much of the Payments will be eliminated or reduced (as long
as after such election the aggregate present value of the Payments equals the
Reduced Amount). Schwab will notify you promptly of its election. Present value
will be determined in accordance with section 280G(d)(4) of the Code. The
Auditors’ determinations will be binding upon you and Schwab and will be made
within 60 days of the date when a Payment becomes payable or transferable.
 
As promptly as practicable following these determinations and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.
 
As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab that should not have been made (an “Overpayment”)
or that additional Payments that will not have been made by Schwab could have
been made (an “Underpayment”) consistent in each case with the calculation of
the Reduced Amount. In the event the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against you or Schwab that the
Auditors believe has a high probability of



6

--------------------------------------------------------------------------------




 
success, determine that an Overpayment has been made, the amount of such
Overpayment will be paid by you to Schwab on demand, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code. However,
no amount will be payable by you to Schwab if and to the extent that such
payment would not reduce the amount that is subject to taxation under section
4999 of the Code. In the event the Auditors determine that an Underpayment has
occurred, such Underpayment will promptly be paid or transferred by Schwab to or
for your benefit, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code.
Notwithstanding the foregoing, in no event will a payment be made under this
Section beyond March 15th of the year following the year in which the amount
ceases to be subject to a substantial risk of forfeiture.
 
 
Plan
Administration


The Plan administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Grant and this Agreement. The Plan administrator’s
determinations are conclusive and binding on all persons, and they are entitled
to deference upon any review.
 
 
Adjustments


In the event of a stock split, a stock dividend or a similar change in the
Shares, the number of Restricted Stock Units that remain subject to forfeiture
shall be adjusted accordingly.
 
 
Severability


In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
 
 
Applicable
Law


This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.
 
 
The Plan and
Other
Agreements


The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Restricted Stock Unit Grant and the Plan constitute the
entire understanding between you and Schwab regarding this grant. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties and approved by the Compensation Committee. If there is any



7

--------------------------------------------------------------------------------




 
inconsistency or conflict between any provision of this Agreement and the Plan,
the terms of the Plan will control.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.


8